TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00846-CR


David Villarreal, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 3031484, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's  motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. Walter C. Prentice, is ordered to tender a brief in this cause no later than October 2, 2006.  No
further extension of time will be granted.
It is ordered September 20, 2006. 

Before Justices B. A. Smith, Pemberton and Waldrop
Do Not Publish